DETAILED ACTION
The response filed on 03/18/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 2 have been amended.
No new claim(s) has/have added.
Claims 1 and 2 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Ran Wang (L1279) on May 27 & June 1, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 1 and 2 as follows:

1.	(Currently Amended) A user device being configured to set in a first mode that sets a radio link with a radio base station based on a reference reception power level of a radio signal transmitted from the radio base station, and a second mode that sets the radio link based on one of a plurality of reduced levels supported by the radio base station and having gradually reduced reference reception power levels than the reference reception power level used in the first mode, the user device comprising:
a processor coupled to a memory that sets, when the user device is set in the second mode, a reception quality threshold of the reference reception power level specified for a maximum reduced level among the plurality of reduced levels supported by the radio base station,
wherein the processor executes monitoring of the radio link based on the reception quality threshold, and
wherein, when the user device is in the second mode and executes a reduced level that is different from the maximum reduced level supported by the radio base station, the processor sets the reception quality threshold specified for the maximum reduced level supported by the radio base station.


a processor coupled to a memory that measures the reference reception power level that corresponds to the reduced level,
wherein the processor sets, when the user device is set in the second mode, a reception quality threshold of the measured reference reception power level, the reception quality threshold being specified for [[the]] a maximum reduced level among the plurality of reduced levels supported by the radio base station,
wherein the processor measures a reception power level of the radio signal, and executes monitoring of the radio link based on the reception quality threshold, and 
wherein, when the user device is in the second mode and executes another or the other reduced level that is different from the maximum reduced level, corresponding to the measured reception power level and for which the reception quality threshold is specified, the processor sets the reception quality threshold specified for the maximum reduced level corresponding to the measured reception power level measured by the processor regardless of a reduced level set for the user device.

Response to Arguments
Applicant’s arguments, see Remarks (on page 6-8), filed 03/18/2021, with respect to claims 1 and 2 have been fully considered and are persuasive because Independent Claims 1 and 

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendments as reflected set forth in above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462